[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Tribett v. Shepherd, Slip Opinion No. 2016-Ohio-5821.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5821
              TRIBETT, APPELLEE, v. SHEPHERD ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Tribett v. Shepherd, Slip Opinion No. 2016-Ohio-5821.]
Court of appeals’ judgment reversed on the authority of Corban v. Chesapeake
          Exploration, L.L.C.
 (No. 2014-1966—Submitted August 16, 2016—Decided September 15, 2016.)
               APPEAL from the Court of Appeals for Belmont County,
                           No. 13 BE 32, 2014-Ohio-4320.
                                 __________________
          {¶ 1} The judgment of the court of appeals is reversed on the authority of
Corban v. Chesapeake Exploration, L.L.C., ___ Ohio St.3d ___, 2016-Ohio-5796,
___ N.E.3d ___.
          O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          PFEIFER and O’NEILL, JJ., dissent.
                                 _________________
                            SUPREME COURT OF OHIO




        Myser & Davies, Richard A. Myser, and Adam L. Myser, for appellee.
        Bricker & Eckler, L.L.P., Matthew W. Warnock, Daniel E. Gerken, and
Daniel C. Gibson, for appellants.
        Krugliak, Wilkins, Griffiths & Dougherty Co., L.P.A., Gregory W. Watts,
Matthew W. Onest, David E. Butz, and William G. Williams, urging affirmance for
amici curiae Jeffco Resources, Inc.; Richmond Mill, Inc.; Douglas Henderson;
Djuro and Vesna Kovacic; Brett and Kim Trissel; Carol Miller; Barbara L. Miller;
Jeffrey V. Miller; Jerilyn E. Christensen and Kjeld F. Christensen, Co-Trustees of
the Kjeld F. Christensen Revocable Trust dated September 25, 2012, and the Jerilyn
E. Christensen Revocable Trust dated September 25, 2012; Ralph and Sharley
Greer; Jeffrey Hickman; and Christopher and Veronica Wendt.
        Yoss Law Office and Ryan M. Regel, urging affirmance for amici curiae
David R. Stanley and Carolyn T. Stanley.
        Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and
Samuel C. Peterson, Deputy Solicitor, urging affirmance for amicus curiae state of
Ohio.
                              _________________




                                        2